DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  claims must be presented with regard to how they have been amended from the last examined claim set.  For instance, in the after final amendment of 10/27/20, claim 1 line 2 was amended to add “by injection or extrusion molding.”  These claims were not entered, and therefor never examined.  However, in the most recent claim set of 12/01/20, claim 1 line 2 reads “by injection 
This error will be ignored for this action, but appropriate correction is required for future action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP 09-248103 in view of Nomura US 6,099,949, and alternately also in view of Foote US 4,685,241 and/or Ono US 6,709,347.
Regarding claim 1, Yamada teaches a method of manufacturing a fishing rod, comprising forming a tip rod from a fiber reinforced resin material 1 in which fibers are dispersed in a matrix resin material, and a periphery of the short-fiber reinforced resin material is at least partially covered with a layer 2 impregnated with a synthetic resin [0015]. 
Yamada does not teach that the tip rod is formed by injection molding, wherein the average fiber diameter of the short fibers is 3 to 15µm, the average fiber length of the short fibers is 0.5 to 10mm, and the content of the short fibers is 3 to 50 wt%, or that a temperature of a mold during the injection molding is lower than a temperature of the short fiber-reinforced resin material to disperse the short fibers of the short-fiber reinforced resin material in the matrix resin material such that many of the short fibers are aligned anisotropically in a radially inner region and many of the short fibers are aligned along the axial direction in a radially outer region.  Nomura teaches that fiber-reinforced resin laminates (title, column 7, lines 30-34) can be injection molded, wherein the average fiber diameter of the short fibers is 3 to 15µm (column 5, lines 54-56), the average fiber length of the short fibers is 0.5 to 10mm (abstract), and the content of the short fibers is 3 to 50 wt% (abstract), wherein a temperature of a mold during the injection molding is lower than a temperature of the short fiber-reinforced resin material (column 9, lines 51-56).  In this case, Nomura teaches that the resin is kept molten (even including a heating element 14 which heats the resin), and would therefore be warmer than the mold (as the mold has no heating), providing the same fiber alignment as the 
If applicant does not agree about Nomura’s fiber dimensions or weight percentage, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum fiber dimension or weight percentage in order to obtain the desired handling, durability or cost savings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Alternatively, Foote discloses a fishing rod, comprising: 
a tip rod formed of a short-fiber reinforced resin material 26 in which short fibers are dispersed in a matrix resin material, wherein the average fiber diameter of the short fibers is 3 to 15µm (claim 3), the average fiber length of the short fibers is 0.5 to 10mm (claim 3), and the content of the short fibers is 3 to 50 wt% (column 2, lines 65-67), and a periphery of the short-fiber reinforced resin material is at least partially covered with a layer 28 in which reinforced fibers are aligned and extended in one direction and impregnated with a synthetic resin.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rod as taught by Yamada with the fiber sizes and content, as well as the aligned fibers in the layer as taught by Foote in order to give the rod the desired weight, feel, strength or handling characteristics.
If applicant disagrees (as the translation of Yamada is imperfect) and does not feel that Yamada teaches a fiber-reinforced resin material core or a synthetic resin impregnated prepreg sheet, then examiner is taking official notice that these methods of 
Alternatively, Ono teaches a rod formed of a solid body 10, and a periphery of the solid body is at least partially covered with a woven prepreg sheet P (column 8, lines 6-10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rod as taught by Yamada and Nomura with a woven prepeg fabric as taught by Ono in order to simplify manufacturing, utilize well-known components, or give the rod the desired weight, feel, strength or handling characteristics.
Regarding claim 2, Yamada and Nomura, together or also in view of Foote and/or Ono teach the invention as claimed as detailed above with respect to claim 1.  Yamada also teaches forming the fiber reinforced resin material 1 as a solid body. 
Regarding claim 7, Yamada and Nomura, together or also in view of Foote and/or Ono teach the invention as claimed as detailed above with respect to claim 1.  Yamada also teaches that a portion Y of the short-fiber reinforced resin material 1 forming a distal-end portion of the tip rod is uncovered and exposed from the (as modified) prepreg sheet 2.
Regarding claims 8-10, Yamada and Nomura, together or also in view of Foote and/or Ono teach the invention as claimed as detailed above with respect to claim 1.  Yamada also teaches that the rod (and therefore the core and the (as modified) prepreg sheet) taper toward a distal end.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP 09-248103 in view of Nomura US 6,099,949 and Ono US 6,709,347, and alternately also in view of Foote US 4,685,241.
Regarding claim 6, Yamada and Nomura, together or also in view of Foote and/or Ono teach the invention as claimed as detailed above with respect to claim 1.  Neither Yamada nor Foote explicitly teach that the (as modified) prepreg sheet is formed as a woven fabric.  Ono teaches a rod formed of a solid body 10, and a periphery of the solid body is at least partially covered with a woven prepreg sheet P (column 8, lines 6-10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rod as taught by Yamada, and Nomura with a woven prepeg fabric as taught by Ono in order to simplify manufacturing, utilize well-known components, or give the rod the desired weight, feel, strength or handling characteristics.
Claims 1, 2, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono US 6,709,347 in view of Nomura US 6,099,949.
Regarding claim 1, Ono teaches a method of manufacturing a fishing rod, comprising: 
forming a tip rod from a short-fiber reinforced resin material 10 in which short fibers are dispersed in a matrix resin material (column 3, line 64- column 4, line 6); and
covering a periphery of the short-fiber reinforced resin material with a prepreg sheet P (column 8, lines 6-10) in which reinforced fibers are aligned and extended in one direction S1-S3  (column 4, lines 7-21) and impregnated with a synthetic resin.
Ono does not teach that the rod is formed by injection molding, that the average fiber diameter of the short fibers is 3 to 15µm, the average fiber length of the short fibers is 0.5 to 10 mm, and the content of the short fibers is 3 to 50 wt%, or that a temperature of a mold during the injection molding is lower than a temperature of the short fiber-reinforced resin material to disperse the short fibers of the short-fiber reinforced resin material in the matrix resin material such that many of the short fibers are aligned 14 which heats the resin), and would therefore be warmer than the mold (as the mold has no heating), providing the same fiber alignment as the claimed invention.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rod as taught by Ono with the molten resin injection molding technique and fiber content as taught by Nomura in order to “manufacture a lightweight laminated molding having excellent mechanical characteristics” and “impart excellent appearance” (abstract).
If applicant does not agree about Nomura’s fiber dimensions or weight percentage, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum fiber dimension or weight percentage in order to obtain the desired handling, durability or cost savings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 2, Ono and Nomura teach the invention as claimed as detailed above with respect to claim 1.  Ono and Nomura also teach forming the fiber reinforced resin material 10
Regarding claim 6, Ono and Nomura teach the invention as claimed as detailed above with respect to claim 1.  Ono also teaches that the prepreg sheet P is formed as a woven fabric (column 8, lines 6-10).
Regarding claims 8-10, Ono and Nomura teach the invention as claimed as detailed above with respect to claim 1.  Ono also teaches that the rod (and therefore the core and the prepreg sheet) taper toward a distal end (column 3, line 64- column 4, line 6).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono US 6,709,347 in view of Nomura US 6,099,949 and Yamada JP 09-248103.
Regarding claim 6, Ono and Nomura teach the invention as claimed as detailed above with respect to claim 1.  Ono does not teach uncovering and exposing a portion of the short-fiber reinforced resin material 10 forming a distal-end portion of the tip rod.  Yamada teaches a method of manufacturing a fishing rod, comprising forming a tip rod from a fiber reinforced resin material 1 in which fibers are dispersed in a matrix resin material, and a periphery of the short-fiber reinforced resin material is at least partially covered with a layer 2 impregnated with a synthetic resin [0015], wherein a portion Y of the short-fiber reinforced resin material 1 forming a distal-end portion of the tip rod is uncovered and exposed from the layer 2.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rod as taught by Ono by uncovering the tip end as taught by Yamada in order to obtain the desired weight, rigidity, appearance or handling.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642